TJOFLAT, Circuit Judge,
dissenting:
The issue before us today is surprisingly simple — whether to give deference to the statutory scheme designed by Congress to handle the problems associated with failed financial institutions or to ignore that scheme and apply rules of “common sense” and equity to enforce “the rights of parties who have furnished goods and services and are entitled to qualify to be paid.” Ante at 1305. Unfortunately, the majority chose the latter course.'
Congress enacted the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA), Pub.L. No. 101-73, 103 Stat. 183 (codified as amended in scattered sections of 12 U.S.C.), to establish a regulatory scheme by which the FDIC could “dispose of the bulk of claims against failed financial institutions expeditiously and fairly ... without unduly burdening the District Courts.” H.R.Rep. No. 101-54(1), at 419 (1989), reprinted in 1989 U.S.C.C.A.N. 86, 215. In carrying out these goals, Congress created a very complex statutory scheme— one that some have called “an almost impenetrable-thicket ... — a veritable jungle of linguistic fronds and brambles.” Marquis v. FDIC, 965 F.2d 1148, 1151 (1st Cir.1992). The mere complexity of the statute, however, does not give this court leave to abdicate its responsibility to determine what Congress intended. As I find nothing in the statute or its legislative history that would support the interpretation the majority adopts today, I respectfully dissent.
I.
The procedure for handling a claim under FIRREA is fairly simple. Once the RTC/ FDIC has been appointed as receiver, it must “promptly publish notice to the depository institution’s creditors to present their claims.” 12 U.S.C. § 1821(d)(3)(B) (1994). The RTC/FDIC is also required to mail notice to all known creditors of the institution. See 12 U.S.C. § 1821(d)(3)(C). The notification required by section 1821(d)(3)(B) begins *1307a ninety-day window within which creditors must file claims with the FDIC.1
Once a claim is filed with the RTC/FDIC, the receiver must determine the validity of the claim, and must notify the creditor of its determination within 180 days of the filing. See 12 U.S.C. § 1821(d)(5)(A). Should the receiver require more time, it may request an extension from the creditor.. See id. Regardless of whether the receiver requests additional time, however, a sixty-day window of time opens — at the earlier of (1) notification of denial of the claim, or (2) the end of the 180-day period that begins when the creditor files a claim — in which the creditor either may request administrative review of the receiver’s determination or may “file suit on such claim (or continue an action commenced before the appointment of the receiver).” 12 U.S.C. § 1821(d)(6)(A).
The statute does not distinguish between claims filed in court prior to receivership and those that arise after the receiver is appointed. The statute does provide for a.stay of ninety days in any action that is pending at the time of the receiver’s appointment; such a stay is to be granted automatically by the court upon a motion by the receiver. See 12 U.S.C. § 1821(d)(12)(A) & (B). The majority today argues that section 1821(d)(12) somehow indicates that Congress intended to create a different statutory scheme for handling pre-receivership claims. I agree that section 1821(d)(12) indicates that a newly-appointed receiver must decide whether to proceed with pending litigation or proceed administratively, and that administrative exhaustion is not mandatory. See Brady Dev. Co. v. RTC, 14 F.3d 998, 1003-04 (4th Cir.1994). I do not agree, however, with the court’s holding that a different scheme exists for the handling of pre-receivership claims — a scheme that relaxes the requirement that a creditor file an administrative claim ■’with the receiver. After discussing the authority on which the majority relies, I will outline a more reasonable interpretation of the statute.
II.
The majority argues that a district court’s jurisdiction continues over pre-receivership claims after the appointment of a receiver, citing specific sections of the United States Code as support. See 12 U.S.C. §§ 1821(d)(5)(F)® (“Subject to paragraph (12), the filing of a claim with the receiver shall not prejudice any right of the creditor to continue any action which was filed before the appointment of the receiver.” (emphasis added)); 1821(d)(6)(A) (“[Before the end of the sixty-day window] the claimant may request administrative review of the claim ... or file suit on such claim (or continue an action commenced before the appointment of the receiver).” (emphasis added)). The majority also cites authority from this circuit and others supporting its assertion that jurisdiction over pre-receivership claims continues upon the appointment of a receiver. I agree that jurisdiction continues even upon the appointment of a receiver; however, if the receiver requests a stay and thus chooses to proceed administratively, continued jurisdiction is dependent on the creditor exhausting all administrative remedies — and none of the cases the majority cites in support of its jurisdictional argument suggest anything different.
The majority cites Damiano v. FDIC, 104 F.3d 328 (11th Cir.1997), as “controlling” in this ease. The holding in Damiano, however, addressed a different question — whether a receiver may disregard the requirements of section 1821(d)(12)(A) by not requesting a stay within the specified ninety-day period. See Damiano, 104 F.3d at 335.2 The receiver in that case waited eight months before it requested a stay pending the exhaustion of administrative remedies. See id. Because the receiver did not make a timely motion to *1308stay, “[therefore, it has elected to proceed with the lawsuit judicially by failing to insist on the use of its administrative process.” Id. The receiver in our ease, however, moved for a stay within two months of being appointed receiver, well within the prescribed ninety-day window. The holding in Damiano, therefore, is distinguishable from this case.
The Damiano panel did .address the provisions of the statute in question here. Citing support from the Fifth Circuit, the panel reasoned that two separate schemes existed, depending on whether the creditor had filed a pre-receivership suit. See Damiano, 104 F.3d at 333-34 (citing Whatley v. RTC, 32 F.3d 905, 908 (5th Cir.1994)), For post-receivership' claims, administrative exhaustion is mandatory. For pre-receivership claims, however, the burden shifts to the receiver to
satisfy two conditions [in order to] require the plaintiff in a pre-receivership lawsuit to exhaust its administrative remedies before continuing the action: (1) The RTC must “insist on the use of its administrative processes,” by staying the action and informing the plaintiff that it is doing so pending exhaustion of the administrative remedies, and (2) it must do so in a timely fashion, that is, within the ninety-day period specified in § 1821(d)(12).
Id. at 335 (citation omitted). Damiano further relies on Whatley, 32 F.3d at 908, for its assertion that a receiver that decides to proceed administratively on a pre-receivership claim proceeds “based on the claimant’s complaint or any substitute or supplemental filing it may request.” Damiano, 104 F.3d at 334 (quoting Whatley, 32 F.3d at 908) (internal quotation marks omitted) (emphasis added). In other words, the Damiano panel stated that a creditor who has filed a prere-ceivership claim against the financial institution in court may proceed administratively on the complaint filed in court, without making any further filing with the administrative arm of the receiver. This language in Dami-ano, and its reliance on Whatley, is not necessary to support its holding that a receiver must either request a stay within ninety days of its appointment or forego the opportunity to proceed administratively. The statement therefore constitutes dicta. To the extent that the statement creates a heightened burden on the receiver or relieves the creditor of its duty to file its claim administratively, it is an incorrect interpretation of the statute.
The majority relies on Marquis v. FDIC, 965 F.2d 1148, 1153 (1st Cir.1992), for the proposition that courts “preserve jurisdiction over civil actions filed against failed institutions prior to the FDIC’s appointment as receiver,” a point which I do not dispute. That same court, however, noted that “[w]e think that FIRREA makes participation in the administrative claims review process mandatory for all parties asserting claims against failed institutions, regardless of whether lawsuits to enforce those claims were initiated prior to the appointment of a receiver.” Id. at 1151. That court further states that, “where a claimant has been properly notified of the appointment of a federal insurer as receiver, and has nonetheless failed to initiate an administrative claim within the filing period, the claimant necessarily forfeits any right to pursue a claim against the failed institution’s assets in any court.” Id. at 1152 (citations omitted) (emphasis added). This language supports the idea that the creditor must satisfy the requirements of the administrative process, and may not rely on Whatley’s assertion that filing a prereceivership action in an Article III court fulfills FIRREA’s requirement that a creditor file á claim with the FDIC.
The majority cites Carney v. RTC, 19 F.3d 950, 955 (5th Cir.1994), as further support for the rule that appointment of a receiver does not divest a court of jurisdiction over a claim against the underlying failed institution. Again, I agree, except that any jurisdiction (and continuation of the ease) is subject to completion of the administrative process with respect to the claim. The court in Carney cites language from a House Report discussing the legislation, which states:
Any suit (or motion to renew a suit filed prior to appointment of the receiver) must be brought by the claimant within 60 days after the denial of the claim. Resort to either the District Courts or administrative process is available only after the claimant has first presented its claim to the FDIC.
Id. at 956 (citing H.R.Rep. No. 101-54(1), at 418 (1989), reprinted in 1989 U.S.C.C.A.N. 86, 214) (emphasis in original). That lan*1309guage suggests that even pre-receivership claims filed in court may be resumed within sixty days only after administrative denial of the claim, thus requiring creditors to exhaust their administrative remedies if the receiver requests a stay. In short, the majority’s support for the proposition that a court does not lose jurisdiction of a pre-receivership claim upon the appointment of a receiver is insubstantial; even those cases relied upon by the majority generally recognize'that the creditor must satisfy the administrative requirements prior to proceeding with or continuing legal action in court.3 Without this support, the majority’s interpretation is left wanting. I therefore offer a more reasonable interpretation of the statute.
III.
For some reason, the majority interprets the statutory language permitting a receiver to request a stay in court proceedings involving a pre-receivership claim to create a different statutory scheme for pre-receivership claims than for post-receivership claims. I agree with the majority that the statute permits the receiver to request the stay, but does not require such a request. In no way, however, does this language create a separate scheme for handling prereceivership claims. On the contrary, this language permits the receiver either to continue with the litigation or to proceed under the same administrative scheme set up for post-receivership claims. The legislative history of FIR-REA supports this interpretation.
In House Report 101-54(1), Congress laid out the framework for handling claims with a receiver. See H.R.Rep. No. 101-54(1), at 418-19 (1989), reprinted in 1989 U.S.C.C.A.N. 86, 214^15.4 The Report’s statement that a “motion to renew ... must be brought .'.. within 60 days after the denial of the claim,” when followed by its statement that “[rjesort to the [courts] ... is available only after [exhaustion],” discounts any inference of Congress’ intent to create separate statutory schemes. Furthermore, nothing in the language or legislative history of FIRREA leads to the conclusion that a creditor who has filed a pre-receivership action is relieved from filing an *1310administrative claim with the receiver. Section 1821(d)(5)(F)(ii) does state that “the filing of a claim with the receiver shall not prejudice any right of the claimant to continue any [pre-receivership] action [filed in court].” That language, however, necessarily requires that the creditor file a claim with the receiver. Moreover, section 1821(d)(6)(A) permits the creditor to “continue an action commenced before the appointment of the receiver;” the creditor may continue that proceeding, however, only after the initial administrative procedures have taken their course and resulted either in the disallowance of the claim or the running of the 180-day period for making such a determination. Neither provision, and nothing in the legislative history, suggests that any of the administrative procedures may be avoided by a creditor who has a pending pre-receivership lawsuit.5
For its interpretation of the statute, the majority relies heavily on the Fifth Circuit’s opinion in Whatley,6 in which the court stated that “Congress has given the receiver the option to either request a stay, and proceed administratively based on the claimant’s complaint or any substitute or supplemental filing it may request, or forego the privilege of requesting a stay and thus proceed judicially.” Whatley, 32 F.3d at 908. Unfortunately, the court in Whatley provided no support for this “bare statement.” At the same time, the majority here dismisses the holding of Intercontinental Travel Marketing, Inc. v. FDIC, 45 F.3d 1278 (9th Cir.1994),—calling it a “bare statement” — because that court failed to support its holding that pre-receiv-ership claims should be treated the same as post-receivership claims. I find it interesting that the majority is willing to accept some “bare statements” while dismissing others.
In my view, Intercontinental provides the most reasonable interpretation. In Intercontinental, the court found that the “no prejudice” language of section 1821(d)(5)(F)(ii) merely meant that “filing a claim with the FDIC will not prejudice claimants who decide to continue an action in the district court after having complied with the administrative process.” Intercontinental, 45 F.3d at 1283. The court in Intercontinental concluded that section 1821(d)(6)(A) clearly indicated Congress’ intent to apply FIRREA to pending judicial actions. See id. at 1282-83. Finally, the court held that filing suit could in no way permit a creditor to avoid the administrative process set forth by FIRREA. See id. at 1283.
The court in Intercontinental acknowledged Whatley’s interpretation of the statutory scheme but dismissed it. The Whatley court was concerned that requiring pre- and post receivership claims to be treated the same would allow the receiver to “lie[] in ambush, awaiting expiration of the administrative deadline so that it [could] dispose of the claim without consideration of its merits.” Whatley, 32 F.3d at 908. The Intercontinental, court, on the other hand, placed less emphasis on the notice requirements of section 1821(d)(3)(C). The court also noted that the receiver did publish notice in the required fashion under section 1821(d)(3)(B), and that the creditor had actual notice of the receiver’s intent to follow the administrative procedures because of the requested stay in the judicial proceedings. See Intercontinental, 45 F.3d at 1281, 1285-86. I favor the Intercontinental approach. The receiver in our case complied with the notice publication requirements, and the creditors received actual notice on May 27, 1992, when RTC moved for a ninety-day stay under section *13111821(d)(12)(A).7 Those actions were sufficient. to put the creditors on notice that the receiver intended to proceed administratively-
The strict statutory requirements of section 1821(d) and the internal procedures of the receiver, along with the requirement of notice to all creditors, highlight the need for creditors to file administratively in accordance with the set procedures. When a creditor fails to follow these procedures, its claim is lost and judicial review is barred. Having received actual notice, the creditors here should have filed administratively with the RTC. Because they failed to follow the administrative procedures, their claims should be lost and further judicial action should be barred.
For the foregoing reasons, I respectfully dissent.

. In Damiano v. FDIC, 104 F.3d 328, 331 (11th Cir.1997), for instance, the published notification required that all claims he filed with RTC's claims department in Tampa, Florida, within ninety days of publication.


. The Fifth Circuit has - argued that § 1821(d)(12)(A) requires a receiver to move for a stay within the first 90 days of appointment. See Praxis Properties, Inc. v. Colonial Sav. Bank, 947 F.2d 49, 67-71 (3d Cir.1991). I leave for another day the discussion of whether that court's interpretation of the statutes and legislative history are correct, as my intention here is only to distinguish Damiano from the present case.


. The majority also cites Brady Dev. Co. v. RTC, 14 F.3d 998 (4th Cir.1994); Praxis Properties, Inc. v. Colonial Sav. Bank, 947 F.2d 49 (3d Cir.1991); Rosa v. RTC, 938 F.2d 383 (3d Cir.1991); United States v. Chorice, 857 F.Supp. 672 (W.D.Mo.1994); and Coston v. Gold Coast Graphics, Inc., 782 F.Supp. 1532 (S.D.Fla.1992). Each of these cases, however, also recognizes that the creditor must satisfy the administrative requirements before proceeding with or continuing a lawsuit. See Brady, 14 F.3d at 1005 (endorsing the Tenth Circuit's interpretation of this statute and stating: "On the contrary, we conclude that [plaintiff's] right to continue pursuing its pending lawsuit is dependent upon its compliance with FIRREA’s claims provisions.”); Praxis, 947 F.2d at 63 n. 14 (recognizing, but expressing no position on, the fact that some courts had "inferred from § 1821(d)(3)-(8) and (13) a right to a 180-day stay of the pending judicial proceeding, requiring the claimant to exhaust the administrative review process before returning to court”); Rosa, 938 F.2d at 391-92 ("Subsection (d) of § 1821 provides for de novo district court jurisdiction only after the filing of a claim with, and the initial processing of that claim by, RTC pursuant to § 1821(d)(5) and (6)(A)." (citation omitted)); Chorice, 857 F.Supp. at 675 ("However, the court will lose jurisdiction if the claimant does not timely file a claim with the FDIC.”); Coston, 782 F.Supp. at 1536 (concluding that "Congress intended to stay actions against an insolvent bank filed prior to the FDIC's appointment as receiver until the claimants have complied with the FDIC's administrative review process.”).


. The House Report states:
The reported bill directs the FDIC to promulgate rules and regulations establishing a variety of administrative procedures and systems to determine contested claims. These procedures will apply to proceedings conducted by the FDIC and to those conducted by the RTC. After exhaustion of streamlined administrative procedures, a claimant has a choice to either bring the claim de novo in the District Court in which the insured institution had its principal place of business or have the claim determination reviewed by one or more administrative processes. The agency's determination whether to allow a claim must be made within 180 days after the claim is timely filed, unless both parties agree to extend that time period. A notice of disallowance becomes final unless the claimant files an objection within 30 days of the mailing of such notice. Any suit (or motion to renew a suit filed prior to appointment of the receiver) must be brought by the claimant within 60 days after the denial of the claim. Resort to either the District Courts or administrative process is available only after the claimant has first presented its claim to the FDIC.
H.R.Rep. No. 101-54(1), at 418 (1989), reprinted in 1989 U.S.C.C.A.N. at 214.


. See RTC v. Mustang Partners, 946 F.2d 103, 106 (10th Cir.1991). That court noted:
The statute clearly requires that each creditor file a claim. In the event the claim is disallowed, the creditor can then file suit or continue to pursue a suit already filed. No interpretation is possible which would excuse this requirement for creditors with suits pending, or allow the filing of suit to substitute for the claim process.
Id. (citation omitted) (emphasis added).


. Whatley, like Damiano, is distinguishable from our case. While the receiver in Whatley failed to seek the stay permitted under § 1821(d)(12)(A), the receiver in our case timely sought a 90-day stay. Whatley, therefore, is inapposite.


. The majority emphasizes that the publication of notice and the filing for a stay were not simultaneous, and that the request for a stay did not mention “administrative exhaustion.” These facts are of no consequence, because the creditors did not file an administrative claim within either 90-day period. Furthermore, the. mere fact that the motion for stay did not mention ■exhaustion did not relieve the creditor of responsibility to seek administrative remedies. The very fact that the receiver sought the stay under the statutory provisions of FIRREA indicates its intention to proceed administratively..